Citation Nr: 9924149	
Decision Date: 08/25/99    Archive Date: 08/27/99

DOCKET NO.  97-23 572A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.R. Bryant, Associate Counsel



INTRODUCTION

The veteran served on active military duty from November 1953 
to November 1956.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
July 1997 rating decision by the Columbia, South Carolina 
Regional Office (RO) which denied service connection for the 
cause of the veteran's death.


REMAND

It has been contended that the veteran's kidney failure and 
subsequent death were caused by a combination of service-
connected disability.

The veteran died on June [redacted], 1997, at the age of 61.  The 
cause of death as reported on the death certificate was liver 
failure due to or as a consequence of autoimmune hepatitis.  
Other significant conditions contributing to death were renal 
failure and kidney transplant.  At the time of the veteran's 
death, service connection was in effect for post-operative 
status and traumatic scar of the lumbar region with severe 
injury to muscle group XX, rated as 60 percent disabling; 
splenectomy, postoperative scar, and hematoma of the left 
kidney; rated as 30 percent disabling, fracture of the 
transverse process left, second and third lumbar vertebrae; 
rated as 10 percent disabling; and fracture of the 10th, 11th, 
and 12th ribs, rated as noncompensable.

In support of the claim for service connection for the cause 
of the veteran's death, the appellant has submitted a 
November 1997 statement from the veteran's long-time 
physician, M.S. Rohr, M.D., Ph.D.  Dr. Rohr noted the 
veteran's inservice left kidney injury and subsequent 
splenectomy.  He observed that the veteran later developed 
end-stage renal disease due to focal segmental 
glomerulosclerosis, and that it was unclear whether the 
veteran's previous injuries or splenectomy may have played a 
role in the development of this disease.  In any case, the 
veteran subsequently underwent a kidney transplant, but had a 
fatal complication of drug-induced hepatitis related to the 
transplant.  Dr. Rohr went on to state:  

I do not think there is any evidence that indicates 
that [the veteran's] death was not related to a 
service related injury.  Obviously, the situation 
is complex.

Taken literally, Dr. Rohr's opinion seems to express the 
belief that all the evidence supports the conclusion that the 
veteran's service connected disability is linked to the 
veteran's death.  Since the opinion was expressed as a double 
negative, however, and its literal interpretation does not 
appear consistent with the comments that preceded it, further 
clarification is needed.  Therefore, Dr. Rohr should be 
offered an opportunity to clarify and/or supplement his prior 
comment.  After receipt of any additional material, the file 
should be referred for an opinion by a VA physician.

Based upon the foregoing, this case is REMANDED to the RO for 
the following:

1.  The RO should contact Dr. Rohr and 
request a statement detailing the basis 
for his November 1997 statement that he 
does "not think there is any evidence 
that indicates that [the veteran's] death 
was not related to a service related 
injury."  Dr. Rohr should be given an 
opportunity to supplement his prior 
statement with medical evidence and/or 
provide appropriate references to medical 
literature to support his conclusions.

2.  The appellant should be provided an 
opportunity to submit any additional 
evidence or information relevant to the 
issue on appeal, and in particular, the 
RO should attempt to obtain the records 
of the veteran's treatment during the 
last year of his life, especially, the 
records from his terminal hospitalization 
at the Anderson Area Medical Center.  

3.  The record should then be referred to 
a VA physician knowledgeable in diseases 
of the liver and kidney.  On the basis of 
the information documented in the claims 
folder, including the statement(s) from 
Dr. Rohr, the examiner should express an 
opinion as to whether it is at least as 
likely as not that the veteran's service 
connected splenectomy and left kidney 
trauma played a role in the development 
of the veteran's kidney disease, and if 
so whether it is at least as likely as 
not, that complications arising from the 
veteran's kidney transplant resulted in 
his fatal liver disease.  An opinion 
should also be provided that addresses 
whether any service connected disability, 
but in particular, the veteran's service 
connected splenectomy and left kidney 
trauma, contributed materially or 
substantially in producing the veteran's 
death or was productive of such 
debilitation or general impairment of 
health as to materially reduce the 
veteran's ability to withstand the effect 
of his fatal liver disease, or materially 
hastened or accelerated the veteran's 
demise.  The rationale for the stated 
conclusions should be set forth in full, 
with reference to supporting 
documentation.  

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested medical opinions to 
ensure that they are responsive to the 
requests of this Remand and if they are 
not, the RO should implement corrective 
procedures.

5.  Following completion of the 
foregoing, the RO should review the issue 
on appeal.  If the decision remains 
adverse to the appellant, a supplemental 
statement of the case should be prepared 
and she and her representative given a 
reasonable time for reply.

Thereafter the claim should be returned to the Board for 
further review, if in order.  No action is required of the 
appellant until she receives further notice.  The purpose of 
the REMAND is to obtain additional information.  The Board 
does not intimate any factual or legal conclusions as to the 
outcome ultimately warranted in this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV,
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

